944 A.2d 982 (2008)
286 Conn. 912
Liana FIGUEROA
v.
ALLSTATE INDEMNITY COMPANY.
Supreme Court of Connecticut.
Decided March 18, 2008.
Steven L. Seligman, Hartford, in support of the petition
Linda L. Morkan, Daniel F. Sullivan and Gerald P. Dwyer, Jr., Hartford, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 105 Conn.App. 538, 938 A.2d 1264 (2008), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration or decision of this petition.